Title: To James Madison from Thomas Jefferson, 23 July 1815
From: Jefferson, Thomas
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Monticello July 23. 15.
                    
                    One of those cases now occurs which oblige me to relax from my general wish not to add to your troubles in the disposel of offices. I inclose you the papers which produce the occasion, and they will present to you all the grounds of interest which I can possibly feel in the success of the application. They will have with you exactly the weight they intrinsically merit & no m⟨o⟩re. Accept the assurance of my constant friendship and respect
                    
                        
                            Th: Jefferson
                        
                    
                